DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 02/04/2021, 04/07/2021, and 03/23/2022 and reviewed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 9, and 17 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 17 recite determine, based at least on the route request, one or more candidate routes; determine a respective route disengagement score based at least on one or more disengagement regions associated with the respective candidate route. Claim 9 recite determining, based at least on the route request, one or more candidate routes; analyzing the respective candidate route based upon one or more autonomous transition region parameters. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor, memory, and non-transitory computer readable medium” nothing in the claim(s) limitation(s) preclude the steps from practically being performed in the mind.  For example, but for the “a processor, memory, and non-transitory computer readable medium”, the claim(s) limitations encompass a person looking at data comprising of a route request from origin to destination, disengagement/transition regions could determine candidate routes from an origin to destination and determine a disengagement score for each route. The mere nominal recitation of “a processor, memory, and non-transitory computer readable medium” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite(s) the additional limitations of receive a route request comprising an origin location and a destination location; cause transmission of at least one candidate route and one or more transition indications to a user interface; causing transmission of information relating to the respective candidate route based upon the analyzing of the respective candidate route and the one or more autonomous transition region parameters associated therewith; a processor, memory, and non-transitory computer readable medium. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data of origin and destination locations), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The causing of transmissions of at least one candidate route to a user interface steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining/analyzing step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a processor, memory, and non-transitory computer readable medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and causing transmission steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8, 10-16, and 18-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi-Johnston (US 20200264605 A1) in view of Nagarajan (US 20200356100 A1).
With respect to claim 1, Chi-Johnston discloses an apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (see at least [abstract] [0026-0027], and [0098]): receive a route request comprising an origin location and a destination location (see at least [0005-0007] and [0053]); determine, based at least on the route request, one or more candidate routes (see at least [0007], [0054-0055], and [0073]); for a respective candidate route of the one or more candidate routes, determine a respective route disengagement score based at least on one or more disengagement regions associated with the respective candidate route (see at least [0007], [0055-0056], [0061], and [claim 1]). 
However, Chi-Johnston do not specifically discloses causing transmission of at least one candidate route and one or more transition indications to a user interface.
Nagarajan teaches causing transmission of at least one candidate route and one or more transition indications to a user interface (see at least [0088] and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings of causing transmission of at least one candidate route and one or more transition indications to a user interface. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
 With respect to claim 2, Chi-Johnston discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: determine, for a respective disengagement region associated with the respective candidate route, a plurality of disengagement region parameters comprising one or more of a current disengagement index value, a disengagement start location, a severity categorization, a number of vehicles currently disengaged within the disengagement region, a current wait time, or a disengagement reason (see at least [0007], [0028-0029], and [0041]), wherein the respective route disengagement score is determined using one or more of the disengagement region parameters (see at least [0007], [0028-0029], [0041], [0044], and [claim 1]). 
With respect to claim 3, Chi-Johnston discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: determine, for at least one candidate route following determination of the respective route disengagement score using the one or more disengagement region parameters, an updated plurality of disengagement region parameters (see at least [0056], [0065], [0077], [0081] and [0083]); and determine an updated route disengagement score for the at least one candidate route based on the updated plurality of disengagement region parameters (see at least [0056], [0065], [0081] and [0083]).
With respect to claim 4, Chi-Johnston do not specifically teach wherein the updated route disengagement score is determined periodically based on a preconfigured time interval. Nagarajan teaches wherein the updated route disengagement score is determined periodically based on a preconfigured time interval (see at least [0019], [0027], [0036], and [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings wherein the updated route disengagement score is determined periodically based on a preconfigured time interval. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
With respect to claim 5, Chi-Johnston do not specifically teach wherein the updated route disengagement score is determined in response to an autonomous level transition of one or more vehicles associated with the candidate route. Nagarajan teaches wherein the updated route disengagement score is determined in response to an autonomous level transition of one or more vehicles associated with the candidate route (see at least [0019], [0027], [0036], and [0088])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings wherein the updated route disengagement score is determined in response to an autonomous level transition of one or more vehicles associated with the candidate route. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
With respect to claim 6, Chi-Johnston teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: based on the one or more candidate routes, cause information to be provided regarding one or more vehicles (see at least [0007], [0029], and [0089]), wherein the information comprises capability data of a respective vehicle to maneuver the respective candidate route (see at least [0007], [0029], and [0089]).  
However, Chi-Johnston do not specifically teach causing transmission of the information to the user. Nagarajan teaches causing transmission of the information to the user (see at least [0088] and [0091])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings of causing transmission of the information to the user. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
With respect to claim 7, Chi-Johnston discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: based at least on the capability data of two or more vehicles, determine a combination of the two or more vehicles to be utilized to traverse one of the at least one candidate routes (see at least [0029], [0043], [0089], and [0092]), wherein each of the two or more vehicles is to be utilized for a different respective portion of the one candidate route (see at least [0029], [0043], [0089], and [0092]).
With respect to claim 8, Chi-Johnston discloses wherein the capability data comprises at least one of a cost value, a travel time, or one or more disengagement capabilities for the respective vehicle (see at least [0007], [0028-0029], [0041], and [0055-0056]).
With respect to claim 9, Chi-Johnston discloses a method comprising: receiving a route request comprising an origin location and a destination location (see at least [abstract] [0026-0027], and [0098]); determining, based at least on the route request, one or more candidate routes (see at least [0007], [0054-0055], and [0073]); for a respective candidate route of the one or more candidate routes that has at least one autonomous transition region, analyzing the respective candidate route based upon one or more autonomous transition region parameters (see at least [0007], [0055-0056], [0061], and [claim 1]). 
However, Chi-Johnston do not specifically teach causing transmission of information relating to the respective candidate route based upon the analyzing of the respective candidate route and the one or more autonomous transition region parameters associated therewith. Nagarajan teaches causing transmission of information relating to the respective candidate route based upon the analyzing of the respective candidate route and the one or more autonomous transition region parameters associated therewith (see at least [0088] and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings of causing transmission of information relating to the respective candidate route based upon the analyzing of the respective candidate route and the one or more autonomous transition region parameters associated therewith. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
With respect to claim 10, Chi-Johnston discloses wherein analyzing the respective candidate route based upon the one or more autonomous transition region parameters further comprises determining a respective route transition score using the one or more autonomous transition region parameters (see at least [0007], [0028-0029], [0041], [0044], and [claim 1]).
With respect to claim 11, Chi-Johnston discloses determining, for at least one candidate route following determination of the respective route transition score using the one or more autonomous transition region parameters, an updated one or more autonomous transition region parameters (see at least [0056], [0065], [0077], [0081] and [0083]); and determining an updated route transition score for the at least one candidate route based on the updated one or more autonomous transition region parameters (see at least [0056], [0065], [0077], [0081] and [0083]).
With respect to claim 12, Chi-Johnston do not specifically teach wherein the updated route transition score is determined in response to an autonomous level transition of one or more vehicles associated with the candidate route. Nagarajan teaches wherein the updated route transition score is determined in response to an autonomous level transition of one or more vehicles associated with the candidate route (see at least [0019], [0027], [0036], and [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings wherein the updated route transition score is determined in response to an autonomous level transition of one or more vehicles associated with the candidate route. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
With respect to claim 13, Chi-Johnston teaches based on the one or more candidate routes, causing information to be provided regarding one or more vehicles (see at least [0007], [0029], and [0089]), wherein the information comprises capability data of a respective vehicle to maneuver the respective candidate route (see at least [0007], [0029], and [0089]). However, Chi-Johnston do not specifically teach causing transmission of the information to a user interface. Nagarajan teaches causing transmission of the information to a user interface (see at least [0088] and [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nagarajan to incorporate the teachings of causing transmission of the information to a user interface. This would be done to increase the safety of the autonomous vehicle as well as the driver and passengers travelling in the autonomous vehicle, along with other objects that are in the surrounding of the autonomous vehicle (see Nagarajan para 0004). 
With respect to claim 14, Chi-Johnston discloses based at least on the capability data of two or more vehicles, determining a combination of the two or more vehicles to be utilized to traverse one of the at least one candidate routes (see at least [0029], [0043], [0089], and [0092]), wherein each of the two or more vehicles is to be utilized for a different respective portion of the one candidate route (see at least [0029], [0043], [0089], and [0092]).
With respect to claim 15, Chi-Johnston discloses wherein the capability data comprises at least one of a cost value, a travel time, or one or more disengagement capabilities for the respective vehicle (see at least [0007], [0028-0029], [0041], and [0055-0056]).
With respect to claim 16, Chi-Johnston discloses wherein the autonomous transition region parameters comprises an indication of delay associated with one or more disengagement regions (see at least [0007], [0028-0029], and [0041]), the indication of delay comprising one or more of a current disengagement index value, a disengagement start location, a severity categorization, a number of vehicles currently disengaged within the one or more disengagement region, or a current wait time (see at least [0007], [0028-0029], and [0041]).
With respect to claims 17, 18, 19, and 20, they are computer program product including a non-transitory computer readable medium claims that recite substantially the same limitations as the respective apparatus claims 1, 2, 6, and 7. As such, claims 17, 18, 19, and 20 are rejected for substantially the same reasons given for the respective apparatus claims 1, 2, 6, and 7 and are incorporated herein.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667